Case 1:19-cr-00575-FB Document 220 Filed 12/05/20 Page 1 of 1 PagelD #: 1344

Lawrence R. DiGiansante

ATTORNEY AT LAW
984 MORRIS PARK AVENUE
BRONX, NEW YORK 10462

TELEPHONE (718) 822-0707
FACSIMILE (718) 904-1030

Lderimlaw@optonline.net
December 5, 2020

Via ECF

The Honorable Fredrick Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Barca et al (Vincent Fiore)
Criminal Docket No. 19-575 (FB)
Dear Judge Block:
I am writing Your Honor to request a modification of Mr. Fiore’s bail conditions. Mr.
Fiore will be at his mother’s home tomorrow December 6" from 8am to 6pm. In addition, Mr.
Fiore would like to accompany his mother to inspect three homes which she may purchase in the
future. The addresses of these homes have been provided to Pre-Trial Services. Neither Celine

Ferguson nor AUSA Keith Edelman object to this request.

Please advise if any further information is necessary. Thank you for your consideration.

Very truly yours,

 
 
  
 

CMU IVS TAM O4

awrence DiGiansante, Esq.

  

Ce: AUSA Keith Edelman (via ECF)
Pre-Trial Supervisor Celine Ferguson (via email)
